8 N.Y.2d 855 (1960)
In the Matter of the Accounting of Bankers Trust Company, as Trustee under a Trust Made by Charles H. Pratt, Respondent. Helen A. Pratt et al., Appellants; Children's Home Society of Florida et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 26, 1960.
Decided May 26, 1960.
Mary R. Cowell and Eugene F. Scoles for appellants.
Leland J. Markley for respondent charities.
Kelley, Drye, Newhall & Maginnes for Children's Home Society of Florida, respondent.
Thomas G. Chamberlain for New York Infirmary, respondent.
George Gray Zabriskie for Seamen's Church Institute of New York, respondent.
Root, Barrett, Cohen, Knapp & Smith for Tuskegee Institute, respondent.
Putney, Twombly, Hall & Skidmore for Berkshire Industrial Farm, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the principal of the trust estate; no opinion.